Title: James Madison to William T. Dwight, 23 March 1827
From: Madison, James
To: Dwight, William T.


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Mar 23. 27
                            
                        
                        J. M presents his respects to Mr. D, with thanks for the copy of his oration before the Washington Benevolent
                            Society. He has noticed with pleasure the appropriate remarks pervading the Oration and the patriotic Spirit which
                            animates it.
                        
                            
                                
                            
                        
                    